Edward A. Clouse and Helen
                                                                               R. s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2014

                                      No. 04-14-00151-CV

                 Tanita F. KEHOE, Scott Kehoe, and Thomas David White, Jr.,
                                        Appellants

                                                v.

                           Edward A. CLOUSE and Helen R. Clouse,
                                        Appellees

                     From the County Court at Law, Kendall County, Texas
                                Trial Court No. 10-627-CCL
                          Honorable Bill R. Palmer, Judge Presiding

                                         ORDER
        The appellees’ brief was originally due to be filed on July 24, 2014. The appellees’ first
motion for extension of time was granted, extending the deadline for filing the brief to August
25, 2014. On August 14, 2014, the appellees filed a motion requesting an additional extension of
time to file the brief until September 25, 2014, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLEES
WILL BE GRANTED. The appellees’ brief must be filed by September 25, 2014, or the case
will be set “at issue” and will be submitted without an appellees’ brief.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court